DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 52-66 and 70-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 68 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes Applicant’s invention as a functional group material altering magnetic characteristics of the glass to define positively charged surfaces of the glass spheres. The specification fails to describe altering electrostatic characteristics of the glass spheres to define positively charged surfaces in such a way as to reasonably convey to one skilled in the relevant art that the inventor or inventors, at the time the application was filed, had possession of the claimed invention.
Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 68 recites the limitation “at least one of, an amine functional group, an amino functional group.” The limitation is indefinite, because it is not clear what distinction is being made between an amine and an amino functional group. “Amino” is generally how an “amine” is named when it is a functional group. Although they would usually be considered synonyms, listing each as an alternative 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 67- 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (US 2013/0081812).
Regarding Claims 67 and 69, Green et al. (US’812) teach a method for forming a super-insulating material for a vacuum insulated structure for an appliance, the method comprising steps of: disposing a substrate (e.g. glass spheres, [0036]) within a rotating drum , wherein a plurality of interstitial spaces are defined between the glass spheres (inherent in mixing a coating and glass spheres together); disposing a coating material within the rotating drum (e.g. silane or silanol functional groups) [0059-0066, 0085, 0120-0124]; mixing the glass spheres and the coating material to define an adhering base material, wherein the plurality of interstitial spaces of the glass spheres are partially occupied by the coating material (inherent); disposing a silica-based material (filler like silica fibers) within the rotating drum [0040, 0123-0125]; and mixing the silica-based material with the glass spheres and the coating material to define the super-insulating material, wherein the silica-based material adheres to the glass spheres 
Regarding Claim 68, because the process of US’812 includes the same ingredients as Applicant’s (glass sphere, silanol coating material, and silica filler) and combined in the same way recited as Applicant’s (rotating drum), the result must be the same (negatively charged silica filler adhering to glass spheres positively charged by a silanol coating material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 67 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (EP 2889526) in view of Haun (US 2005/0242477).
Regarding Claims 67 and 69, Shinohara et al. (US’526) teach a method for forming a super-insulating material for a vacuum insulated structure for an appliance, the method comprising steps of: disposing glass spheres in a blender, wherein a plurality of interstitial spaces are defined between the glass spheres (Abstract; [0024, 0053]); disposing a coating material within the blender [0048]; mixing the glass spheres and the coating material to define an adhering base material, wherein the plurality of interstitial spaces of the glass spheres are partially occupied by the coating material; disposing a silica-based material within the blender (Figs. 3-4; [0055]); and mixing the silica-based material with the glass spheres and the coating material to define the super-insulating material, wherein the silica-based material adheres to the glass spheres via the coating material, wherein the coating material and the silica-based material occupy substantially all of an interstitial volume defined by the plurality of interstitial spaces (Figs. 3-4).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 53 of copending Application No. 16/308,535 Although the claims at issue are not identical, they are not patentably distinct from each other because by “secondary insulating material,” App ’535  means “silica-based material.” See specification, [0028, 0034]. Regarding Claim 68, given the identity or obvious similarity of steps and materials in Claim 53 of the ‘535 application with the present Claims 67-69, an effect of altering magnetic characteristics to give recited charges is inherent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Claim 68 has been amended to overcome the rejections under 35 USC 112(a) and (b) (Remarks, p. 7), although the amendment from “magnetic” to “electrostatic” addresses enablement, it nevertheless raises the issue of new matter under 35 USC 112(a), since the specification does not describe altering electrostatic characteristics of the glass spheres. Although the specification describes functional group material as contributing in some way to define positively charged surfaces of glass spheres, it characterizes the contribution as altering magnetic characteristics, which is not enabled, and does not describe it as altering electrostatic characteristics. 
Claim 68 was also rejection as indefinite under 35 USC 112(b) for reciting both an amine functional group and an amino functional group, because it is not clear what distinction is intended. Applicant has not addressed this rejection.
In response to Applicant’s argument that Examiner has not shown sufficient evidence of inherency (Remarks, pp. 7-8), Applicant’s argues that in general Green and Shinohara do not provide evidence of inherency of some property but does not specify what the property is that he does not consider inherent in Green or Shinohara. Examiner found that the processes of Green and Shinohara necessarily resulted in a silica-based material disposed on at least a portion of the adhering base material, wherein the coating material and the silica-based material occupy substantially all of an interstitial volume defined by the interstitial spaces. Green and Shinohara provide internal evidence of the inherency, since coating contains silica-based material, the coating and substrate are mixed, and the coating coats substrate surfaces, which are necessarily in interstitial spaces between substrates.
In response to Applicant’s argument that Green does not use the term “insulating and that an Examiner’s statement is conclusory (Remarks, p. 8, last paragraph through p. 9, first paragraph), whether the method of Green forms a material which is “insulating” or “super-insulating” is not a question of terminology and will depend on an intended use of the resulting material. The term “super-insulating” in Claim 67 is broad and is reasonably interpreted to include coating materials which will necessary provide superior insulation in at least some environments as in Green, and Applicant’s claims do not provide limitations of an environment in which the material would be used sufficient to exclude the insulative properties of the materials in Green as meeting the claimed properties.
In response to Applicant’s argument that “Shinohara et al. specifically discloses the necessity of a blender for preventing absorption of the binder into the porous silica” (Remarks, p. 10, last paragraph), Applicant has not provide any citations to Shinohara et al. to support this statement, and Examiner’s own review of Shinohara does not find anywhere in Shinohara et al. which suggests that the reference “specifically discloses the necessity of a blender.” In fact, Shinohara et al. only gives “blender” as an example to provide good dispersibility [0033, 0053]. Nothing in Shinohara et al. would reasonably suggest that use of only a blender and no other blending device prevents absorption of the binder into the porous silica.
In response to Applicant’s argument that Shinohara et al. calls for an apparatus which mixes at high speed which a drum would not provide (Remarks, p. 11), the reference to Shinohara et al. discloses only that a high speed stirring device is preferable [0053] for dispersibility, but does not otherwise define any limits of what is considered “high speed” or exclude other devices. The citation to paragraph [0053] also only relates high-speed blending to dispersibiliity, not to preventing absorption of a binder. Furthermore, Haun suggests that coating of particulate substrates can adequately be performed in a drum [0023-0024].
In response to Applicant’s argument that a terminal disclaimer would be premature (Remarks, pp. 11-12), Examiner maintains the double patenting rejection.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712